OFFICE   OF THE AlTORNEY       GENERAL   OF TEXAS

                              AUSTIN




Eonorabls a. L. West
Uauaty Audits
v4n 2-t   County
canton, Texas




            Yourletter or F                   P, reqw*tlllg tha
pnon~;hka    depnrtmfmt on th               ted quentlon, read8




                        ed betveen the tax

                                                      tu gayerr
                                                    4ll the one
     hbu&ed thoumad dollar8 in cW’en8e bonde until nwded
     by la ld road dirtriot.
            wpJ.ea8s, give w your opinion    i.maedUt*l~ cm thir
     qmrgenap    th4t nov aonfawntr w. w
Bonorable 9. L. Wart, page 2


          Artlale 752a, Vemon~s Annotated UIvIl Statute8,
provider that a road distriat may be areatsd and "I8 hereby
authorlsed to 188~ bonds for tha purpo8e of the aonstruatIon,
maintenqee and operatlon of Maadarai8e~, gravelod or paved
roads and turnpilce8,or In aid theroof.
                 Article 752, Vernon's &notated   Civil Statute8 read8
in part:
               "Thenoleotlon order and notlee of the eleetlon
         8hall state the purpose for vbloh the bond8 are to
         be i8sued,  the amount thereof, the rate of iPteMst,
         eta.”

          ArtIals 7521,   Vernon’8 Annotated Civil 3tatute8, pro-
vider     that
            #aid bond8 8hall be 8old to the higheot bidder for
oash, kdtha     puFd~8e~0~~~th4~0f0.~    8hii  be plaWd fnthQ
aounty treewry of luah oounty to be paid to the avaIlable road
fund of ruoh oounty,of 8uah polltloal 8ubdIvI8Ion or road dl8-
triot,     of 8uah aounty a8 the amm my be. ’
                 Artlale 7520 reads as followsr
              "The county treasurer 10 cu8todIan of all funds
         aolleated by virtue of th18 lav and rhall deporlt
         them with the aounty deporltory in thp 88~ manner
         as eotmty fund8 are depoa1t.d. It 8hall be the duty
         of the county trensura to properly pay the Intere8t
         and prinalpal aa It beoom88 due on rush bond8 out of
         the funds aolleoted and deposited for that purpore.*
            Artlols 752p,      Vernon’8   Annotated OIvi.1Statute8, reads
a8   follciv8t
               *The purche8e maney for 8utahaounty bond8 mhall
        be paid out of the oounty treaaua-7upon vammt; dram
        on the available road fund, 18sued by.the aouaty clerk,
        aouuterrlgned ba the county judge, 188ned upon oertl-
        fled accounts approved by the ooPPais8loner8’   court of
        the aounty and the purahaae money for rush bond8 lo8ued
        on the face &nd ore&it of politia.¶lrubbivi8lon    0~ road
        dlrtricrtshall be paid out of the county treamry upon
        varrmt8 dravn on the available road fund themof, Is-
        8ued by the tounty clerk, oountersigned by the oounty
        judge and approved by the ooml88loner8~ uqe?t.'
           Article 752~ and Artlale 752v, Vernon~e &notated #IrIl
Statute8 define the power8 of the aoamlssloner8~ court la wed-
l.ng eontraats for vork to be pa&d out of the Baid bend money.
    Bonwable           3. L. West, pa@          3


                       Artlale    779,    ~erxmn~s      meted         cl011   St6tute8,        provides
    in     parts

                  “The fXtSUSi88iOWX’S’  COW-t my     bVe8t SbkiQ3
            funds acwnulated     for the Pedelrptloaand payment of
            any bond ISSU%& by 8ucrbcouoty,       lithal    SubdiriSion
            OP defined dlstrlat thereof, in cuds Of Uxiltedstates,
            of Texu, OX'any COrtaty Of this    YtSte.    . . .    80 SUCh
            bonds shall be pmwhamedvhI&aeoordIngtotheirtePnm
            mature at a date subsequent to the time the msturlty
            of t&a bonds for tha,pa)rmbntOf vhlah OUCh 8a
            fund      vss   areatad.*

                       APtiale 7%!q,       ~SPUOII’S     Annotated Civil       Statutes,            ~OVideS;

                       'The eXp6nSe I~urrsdinrurVe~~t~boundurI68
            of  the polltiM    SUbdiViSiW OS road distl’iat,                      pod      other.
            4lSpOS8628 Inuldent tO the i88llMW Of bonds Of SUOb Sub-
            division or dirtriot rhall be paid from the pPoaeed8
            Of the 8sle Of the band8 Of tb6 SUbdiViSiOn  OF dI8triOt
            iSSU4g  the 88SIer"

I                      We
                  have CaPOtully    ~owldersd the Statutes     above mentiara-
    6%           vith other
           together          StStUteS   oontained    in +ibaptePIII. Title
    22, VePnoIl’8 Annotated c1011 StStUteS,       relative to aounty and
    munfslpnl b~mls, eta.  fn Vi6V  O? tb.0 above montlmwd  StatUteS,
    It 18 our opinion that tQe a~aiml881on4w**  oeurt or any other au-
    thorlty de88 not have Why legal l t.h W ity of pbWeP to eqmd      any
    pa&don of the prlncl~    wA.lsedf~aa 8Wh bond StiO foa'any
    p~~po8e other than for the pmpore 8et out in the eleatlon o~d.sr
    srrdthose expezue8 authorlsed by APtI      752q, SUpPa. T&me-
    fore, ve mmrer the above state& qUeStIOn in the negative. l?,
    18 OW?fUPthel? O&liOn that the WSUid88iOMP8’ OOUl’t oould in-
    *estanyswplua                 thataightbe          aaaurpulatediatbs         sintinp       fund
    In 8UCh defenre              bonds ill aomplimas          Vith the @?OV~S~OZU
                                                                                of Aetiale
    779,      rupra.